Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim(s) 26-28,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0051801 A1 (“Shaw”) in view of US 2006/0164881 A1 (“Oki”).

Regarding claim 26, Shaw shows (Embodiment 1, Figs. 7-11) a microelectronic device structure, comprising: 
a doped substrate layer (705, para 45) comprising a contiguous impurity doping spanning an entirety of the doped substrate layer; 
a plurality of circuit layers (940,950, para 62,960,965, para 66) over the substrate, each of the circuit layers comprising first interconnect structures (920 from 950 and 940 towards substrate, Fig. 10) coupling together passive or active circuit elements (730a, 730b, para 48); and 
a plurality of tap structures (725 with interconnects, para 47) in contact with the substrate layer, electrically coupled to each other through the doped substrate layer.
Shaw does not show wherein individual ones of the tap structures are electrically connected to a stack of dummy interconnect structures electrically insulated from all of the interconnect structures coupling together the passive or active circuit elements.
Oki shows (Fig. 7) wherein individual ones of the tap structures (300, para 62-63) are electrically connected to a stack of dummy interconnect structures (DWL stacked with via contacts, dummy word line, para 62-63) electrically insulated from all of the interconnect structures coupling together the passive or active circuit elements.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Oki, with tap structures connected to stack of dummy interconnects, to the invention of Shaw.
The motivation to do so is that the selection of an art recognized connectivity of tap structures of Oki is suitable for the intended use of Shaw (MPEP §2144.07).   

Regarding claim 27, Shaw in view of Oki shows the tap structures.
Shaw in view of Oki does not show adjacent ones of the tap structures are spaced apart by at least 1 micron.
However, the ordinary artisan would have recognized “the distance between the tap structures” to be a result effective variable based on the geometric dimensions of associated FETs and other devices and affecting power leakage (para 31, Shaw). Thus, it would have been obvious to have the distance between the adjacent tap structures within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

Regarding claim 28, Shaw in view of Oki shows the tap structures.
Shaw in view of Oki does not show adjacent ones of the tap structures are spaced apart by no more than 32 microns.
However, the ordinary artisan would have recognized “the distance between the tap structures” to be a result effective variable based on the geometric dimensions of associated FETs and other devices and affecting power leakage (para 31, Shaw). Thus, it would have been obvious to have the distance between the adjacent tap structures within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

Regarding claim 30, Shaw in view of Oki shows wherein the dummy interconnect structures (as shown in Oki) are limited to a periphery of the device structure (as shown in Shaw, 920 from 960 or 965 towards 940 or 950 as in Fig. 10 where 960 or 965 are at the periphery of the device structure).

2. Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Oki as applied to claim 26 above, further in view of US 2017/0346485 A1 (“Chen”).

Regarding claim 33, Shaw in view of Oki shows the plurality of tap structures and the substrate layer.  
Shaw in view of Oki does not show wherein the plurality of tap structures are in direct ohmic contact with the substrate layer.  
Chen shows (Fig. 5) the plurality of tap structures (5301-5304) are in direct ohmic contact with the P-well or N-well of substrate layer (para 26).  
Shaw in view of Oki in combination with Chen teaches the whole claim.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Chen, with tap structures directly connected to substrate, to the invention of Shaw in view of Oki.
The motivation to do so is that the selection of an art recognized connectivity of tap structures of Chen is suitable for the intended use of Shaw in view of Oki (MPEP §2144.07).   

3. Claim(s) 36, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Oki as applied to claim 26 above, further in view of US 2013/0026580 A1 (“Morimoto”).

Regarding claim 36, Shaw in view of Oki shows the microelectronic device structure.
Shaw in view of Oki does not show the device, comprising: 
a power supply; 
a memory and a processor coupled to the power supply.
Morimoto shows (Fig. 12 and 62) a microelectronic device, comprising: 
a power supply (para 187); 
a memory (SP-SRAM, DP-SRAM, Fig. 62) and a processor (CPU, Fig. 62) coupled to the power supply.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Morimoto, with memory, processor and power supply, to the invention of Shaw in view of Oki.
The motivation to do so is that the combination produces a chip with tap cells inserted for the prescribed voltage distribution (para 187).

Regarding claim 38, Shaw shows (Embodiment 2, Fig. 3b-3c) the first (bulk layer closer to substrate) and second interconnect structures (bulk layer above the barrier layer) comprise copper (para 36).

4. Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Oki and Morimoto as applied to claim 36 above, further in view of Chen.

Regarding claim 37, Shaw shows (Embodiment 1, Fig. 11) the plurality of tap structures (two tap structure 725 side by side) are arrayed over the substrate layer (705) with adjacent ones of the tap structures spaced apart by the interconnect structures (920 from 950 and 940, Fig. 10), and wherein bottom portions of individual ones of the tap structures are in ohmic contact with the substrate layer (as shown in Chen).

Response to Arguments
Applicant’s arguments with respect to claim(s) 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 34,39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819